DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to foreign priority of Japan 2011-105514 on 5/10/2011 is acknowledged. 

Information Disclosure Statement
The applicant filed an IDS on 1/31/2019. It has been annotated and considered.

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to an invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/2021.

Drawings
The drawings are objected to because the “hydraulically controlled linkage” and “hydraulic robot”.  
Furthermore, in Fig. 2, two of the hydraulic motors 150 point to empty space and do not clearly disclose where the respective hydraulic motors are located. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is not clear which part of the invention “hydraulically controlled linkage” refers too. It is not clear if it refers to the arms of the delta robot or another part of the machine. The term “hydraulic robot” is also unclear since it is not clear if it refers to the machine, delta robot or another part of the machine. 

Regarding claim 2, it is not clear from the figures and claims whether each hydraulic motor is connected to one valve manifold or to respective (i.e. many) valve manifolds. According to the figures there is only one valve manifold. The connections from each hydraulic motor to the valve manifold is also unclear. 

Regarding claim 3, it is not clear which of the hydraulic motors “the hydraulic motor” is referring to. 

Regarding claim 7, the phrase “The paving system of claim 6” lacks antecedent basis and indefinite since a paving system was not previously disclosed. 

Regarding claim 9, the term “each solenoid” lacks antecedent basis. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hendron et al. (US 20130297046 hereinafter Hendron). 

Regarding claim 1, Hendron teaches a construction system, comprising an excavator having a hydraulically controlled linkage (See at least: Figs. 3-7); and 
a hydraulic robot comprising: 
a plurality of arms extending from a base, each arm having a hydraulic motor; a robot control system directing movement of the plurality of arms; and 
an end effector platform movable by rotation of the arms (See at least: [0031] via “A Stewart platform is a type of parallel robot that incorporates six prismatic actuators, e.g., hydraulic cylinders. The platform can also be referred to as a hexapod due to the number of cylinders. The cylinders can be electric or hydraulic depending on the application. An example of a Stewart platform 400 is shown in FIG. 4. The cylinders 408 are mounted in pairs to the platform base 404, crossing over to three mounting locations on a platform table 406. A device, such as an end effector, disposed on or coupled to the table 406 can be moved in at least one degree of freedom. In the present disclosure, the Stewart platform 400 will be shown and referred to in most embodiments as the at least one degree of freedom linkage. However, other similar platforms are 

Regarding claim 10, Hendron teaches wherein the end effector platform is configured to attach to an additive construction nozzle, clamps, pincers, vacuum tool(s), grippers, nail gun, screw gun, torque gun, welder, rebar tying mechanism, brick laying mechanism, or a combination thereof (See at least: [0033] via “In FIG. 3, the end effector 304 is provided in the form of a material dispenser. Here, a concrete pattern 318 is being formed along a path 316 through the precise control of the three-dimensional control mechanism 306 in collaboration with one or more of the stationary reference devices 308.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666